AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District of South Carolina


                      Jeri Lee Bowers
                                                                       )
                            Plaintiff
                                                                       )
                          v.
                                                                       )
  Nancy A. Berryhill, Acting Commissioner of Social
                                                                       )     Civil Action No.: 5:16-490-RBH
                      Security
                           Defendant
                                                                       )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The court reverses and remands the Commissioner’s final decision pursuant to sentence four of 42 U.S.C. §
405(g).


This action was (check one):
 tried by a jury, the Honorable                   presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable R. Bryan Harwell, Chief United States District Judge, who adopted the Report and
Recommendation of the Honorable Kaymani D. West, United States Magistrate Judge.

                                                                                 ROBIN L. BLUME
Date: April 3, 2019                                                         CLERK OF COURT


                                                                            s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                            s/Glenda J. Nance
                                                                            Deputy Clerk
